Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3rd, 2021 has been entered.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
Claim 2, line 5: “Americana” should not be capitalized.
Claim 2, line 6: the comma after “mawang” should be removed and a parenthesis added before “Mangifera”.  
Claim 5, line 4: “dubium” should be capitalized while “Fresen” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 and 8 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear where the plant-origin emulsion comes from.  If the non-dairy milk and the plant-origin emulsion are both possible starting materials, then why is there only a step of obtaining a non-dairy milk but not a plant-origin emulsion?  It is unclear if the plant-origin emulsion and non-dairy milk are the same thing or different.  For the purposes of this Office Action, the non-dairy milk and plant-origin emulsion will be treated as the same thing without regard to how they are obtained.   
Regarding claim 5, sodom apple is mentioned twice but with two different species names.  It is unclear if the same common name is used for two different species.  For the purposes of this Office Action, sodom apple will be understood to describe both species.
Regarding claim 11, it is unclear if the time period ranging between 12 and 36 hours is for both the steps of cooking the curd and draining the whey, or for just draining the whey.  For the purposes of this Office Action, claim 11 will consider both steps combined requiring 12 – 36 hours.  If the draining should take 12 – 36 hours, then “and” in line 2 should be replaced with “then”. 
Regarding claim 14, it is unclear if someone would need one bacterial or fungal strain, or one of each.  For the purposes of this Office Action, claim 14 will be construed to equate the bacterial and fungal strains so they can be added in any number and combination.
Because all claims ultimately depend on claim 1, claims 2 – 4, 6, 8 – 10, 12, 13, and 15 – 17 are also included in this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US-9011949-B2) in view of Chowhound (“Cheese: True (gut) Rennet vs. Microbial and other types…”), and Cheeseforum (“Hello from Louisiana”).
Regarding claims 1, 8 and 16, Brown teaches the creation of a soft ripened vegan cheese by curdling a non-dairy milk with microbial rennet before ripening the curds to create a non-dairy cheese replica [Col 27, lines 8 – 15 and 46 – 56].  Brown also teaches the inoculation of non-dairy milk with a mesophilic starter in making a non-dairy cheese [Col 27, lines 11 – 14].  These starters acidify the cheese to create flavor and aroma [Col 28, lines 62 – 66].  
Brown does not teach the use of a plant-origin rennet for curdling non-dairy milk.
Chowhound teaches that microbial rennet leaves vegan cheese with a strong bitter taste [Cheese: True (gut) Rennet vs Microbial and other types…: pg. 1, Section 2].  Chowhound also teaches 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to have replaced the microbial rennet of Brown with the plant-origin rennet of Chowhound to reduce the bitterness and improve the flavor of vegan cheese.
Brown does not teach the use of inorganic salts as part of the curdling process.  Cheeseforum teaches that calcium and magnesium salts solidify nut milk [Reply #3].  Specifically, Cheeseforum teaches using 0.5 tsp MgCl2 or MgSO4 per gallon of nut milk in forming curd [Reply #5].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to have included the inorganic salts of Cheeseforum in the method of Brown to aid in the formation of curds in the non-dairy milk.
Regarding claims 2 – 4, Brown teaches the use of a non-dairy milk.  Specifically, Brown identifies cereals as a possible source [Col 10, lines 17 – 18].  The rice of claim 3 and the corn of claim 4 are understood to be common cereal grains that non-dairy milk can be made from.  Coconut milk is also listed as a non-dairy ingredient of vegan cheese [Col 10, 8 - 13].
Regarding claim 10, Brown teaches a process whereby, after curdling, the curds are cut, drained, salted, placed in molds and brined [Col 27, lines 27 – 45].
Regarding claims 14 and 15, Brown teaches the addition of yeasts Penicillium candidum and Geotrichum candidum and mesophilic starter (defined above) to the non-dairy milk mixture [Col 27, lines 11 – 14].
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Chowhound, and Cheeseforum as applied to claim 1 above, and further in view of Cultures (“How to Make Thistle Rennet For Cheesemaking”) and Burgess (“What is the best way to produce rennet from scratch in a home kitchen”).  Burgess is dated as “5 years ago” and has a hyperlink to Cultures.  Therefore, Cultures must have existed before the effective filing date of the claimed invention on 02/24/2017.
Regarding claims 5 and 9, the Brown reference does not teach does the creation of a plant-origin rennet from a plant as claimed.
Cultures teaches the creation of a plant-origin rennet made from thistles.  Dried thistle stamens are ground and hydrated with warm water before being strained.  The resulting liquid rennet can be stored in a jar in the refrigerator [Instructions for Making Thistle Rennet].  Burgess teaches that thistles are a common weed available for making a plant-origin rennet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Brown reference to include the plant-origin rennet of Cultures as the thistle it is made from is readily available.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Chowhound, and Cheeseforum as applied to claim 1 above, and further in view of Leibach (“Vegan Cheese, Coming to a Platter Near You”).
Regarding claim 6, Brown teaches the curdling/fermentation of non-dairy milk for 12 hours but not at least 18 hours as claimed [Col 27, lines 26 – 27].  
Leibach teaches the use of bacterial cultures to create flavor compounds.  The duration of fermentation depends in part on the desired taste of the cheese [pg. 3, Paragraph 5].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the curdling/fermentation time to that of the claims at least 18 hours, to create the desired flavor, since it has been held that where the general conditions of a claim are disclosed in 
Claims 11 and 12 are rejected under 35 U.S.C. as being unpatentable over Brown, Chowhound, and Cheeseforum as applied to claim 10 above, and further in view of Wakeman (US3645751A).
Regarding claims 11 – 12, Brown, Chowhound, and Cheeseforum teach coagulating non-dairy milk into curds but are silent as to the claimed method of cooking and draining the curds.  Wakeman teaches cooking curds before draining [Col 2, lines 4 – 5].  The temperature used is based on the type of cheese being made [Col 2, lines 11 – 19].  This cooking step is important for consistency in curd size, texture, and creaming characteristics [Col 1, lines 65 – 69].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the cooking of Wakeman to the procedure of Brown so as to achieve the consistency in curd size, texture, and creaming characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
While Brown does not teach the length of time the curds are to be drained, Brown teaches hanging the curd and letting it drip for at least 20 minutes until the proper viscosity and density of curd is achieved.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to alter the draining time of Brown so as to get the desired viscosity and density of the curd, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. as being unpatentable over Brown, Chowhound, Cheeseforum and Wakeman as applied to claim 12 above, and further in view of Cheesemaking (“Salt Brining Cheese”).
Regarding claim 13, Brown teaches molding curds into a form [Col 27, lines 36 – 38] followed by dipping the cheese into a brine solution for 30 minutes [Col 27, lines 42 – 43].  Brown does not teach dipping the molded cheese into a brine solution for 1 – 5 minutes.  Cheesemaking teaches the time needed to brine cheese is based on the densities and shapes of the cheese [How long should cheese be brined for?].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to alter the brining time of Brown in response to the density and shape of the molded cheese, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Chowhound, and Cheeseforum, as applied to claim 1 above, and further in view of Christopherson (“Growth and Activity of Mesophilic Lactic Acid Streptococci in Ultrafiltered Skim Milk and in Reconstituted Nonfat Dry Milk of Differing Total Solids Contents”).
Regarding claim 17, Brown, Chowhound, and Cheeseforum teach the use of a mesophilic starter as set forth above with regard to claim 1, including a Streptococcus strain [Col 15, lines 54 – 66].  However, Brown is silent as to the cultures claimed.  Christopherson teaches that Streptococcus lactis and Streptococcus cremoris are mesophilic starters that produce acid when culturing milk [Abstract].  It Streptococcus lactis and Streptococcus cremoris as the mesophilic cultures of Brown.

Response to Arguments
Applicant’s arguments, filed December 3rd, 2021, have been fully considered.
The claims have been amended.  The objections have been withdrawn.
Applicant’s arguments concerning the rejection of claims 1 – 16 under 35 U.S.C. 103 have been found not persuasive.
Applicant believes that, based on Brown [col 1, lines 25 – 27], that the use of the word rennet in Brown should be understood to mean animal, vegetable, or microbial-derived rennet [pg. 8, ¶1] and therefore Brown is speaking of microbial-derived rennet when saying that rennet is not effective on non-dairy proteins [col 1, lines 45 – 51].  Applicant points to Cheeseforum [Reply #3] to reinforce this interpretation [pg. 9, ¶1; pg. 10, ¶1].  Furthermore, Applicant asserts that because the microbial rennet used in Brown is listed as “optional”, it cannot be the coagulating agent in in the cheesemaking of Brown [pg. 9, ¶2].
The Examiner asserts that, because microbial rennet is included in Example 5, is therefore a part of the prior art invention whether it is the only coagulating agent or one of a group of coagulants being used.  The suggestion that microbial rennet is being used as a flavorant is unfounded as Brown is silent to this.  However, a person having ordinary skill in the art would take Brown’s example at face value and conclude that the inclusion of “rennet”, whether made from microbes or not, could be used to make cheese.  In addition, a prior art reference is available for all it teaches, not only the preferred embodiments.  See MPEP 2123
It should also be noted that Cheeseforum teaches that rennets cannot be used to coagulate nut milks.  However, the claimed invention only calls for a non-dairy milk.  Brown teaches the use of plant seeds as well as nuts to make non-dairy milk [Col 10, lines 16 – 18].  This would include rice and soy milks.  None of the claims are limited to the use of nut-based milks.  It is further unclear how the rennet of the claimed invention is able to coagulate non-dairy milks but that of the prior art cannot, as claimed by Applicant.  A compound and its properties are inseparable.  See MPEP 2141.02(V).  If the prior art has the same compound, then it has the same property.
Applicant suggests that, if a person having ordinary skill in the art wanted to reduce the bitterness of vegan cheese caused by microbial rennet, they should remove the rennet altogether and reply on other methods of coagulation [pg. 10, ¶3].  This is in reference to Chowhound saying microbial rennet can be replaced with vegetable rennet as a method to decrease bitterness [pg. 2, section 4].
Applicant further suggests that cheeses made with microbial rennet are unpalatable and there would be no motivation to use microbial rennet in making a vegan cheese [pg. 11, ¶1 – 2].  The discussion referenced by Applicant expresses an individual’s disinterest in cheese made this way.  However, this is a discussion where only one individual expresses an opinion on a few cheese samples.  The experiences of one taster cannot be extrapolated to a whole group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791